Exhibit 99.1 Empire Resorts Contact: Charles A. Degliomini Senior VP, Communications & Government Relations (845) 807-0001 Investor Contact: Elric Martinez/Jody Burfening Lippert/Heilshorn & Associates, Inc. (212) 838-3777 emartinez@lhai.com Concord Associates Contact: Louis Cappelli (914) 769-6500 GOVERNOR PATERSON SIGNS CONCORD DEVELOPMENT BILL Monticello NY, July 8, 2008 – Empire Resorts, Inc. (NASDAQ: NYNY) and Concord Associates announced that Governor David Paterson has signed legislation granting an enhanced revenue structure to cover expenditures of a $1 billion dollar world-class gaming resort destination at the site of the historic Concord Hotel in Sullivan County, N.Y. The project is scheduled to open in 24 months.
